                    Case 1:20-cv-04012-LLS Document 14 Filed 08/09/20 Page 1 of 4




 Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
 From a Judgment or Order of a District Court.




      United States District Court for the District of
      SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/9/2020
      File Number 20-CV-4012

JOHN ROE, JANE ROE1 & JANE )
                               Plaintiff
                     v.                                   Notice of Appeal

CITY OF NEW YORK, CYRUS R. )
  I     •   , -Sr     In la)
                           r      Al



           Defendant.


  Notice is hereby given that JOHN ROE, JANE ROE1 & JANE ROE2                        , (plaintiffs)
  (defendants) in the above-named case*, hereby appeal to the United States Court of Appeals for
  the 2ND           Circuit (from the al judgment) (from an order (describing it)) entered in this
  action on the 28       day of                  , 20 20
                                                             IS/
                                                              JANE ROE2

                                                           Attorney for
                                                           Address:



[Note to inmatefilers: Ifyou are an inmate confined in 'an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) andfile that
declaration along with this Notice of Appeal.]




      *See Rule 3(c) for permissible ways of identifying appellants
               Case 1:20-cv-04012-LLS Document 14 Filed 08/09/20 Page 2 of 4




 Federal Rules of Appellate Procedure Form!. Notice of Appeal to a Court of Appeals
 From a Judgment or Order of a District Court.




    United States District Court for the District of
     SOUTHERN DISTRICT OF NEW YORK

    File Number     20-CV-4012


JOHN ROE, JANE ROE1 & JANE )
                     Plaintiff              1
                                                            Notice of Appeal

CITY OF NEW YORK, CYRUS R. )
S   IA•10".1   .




                     Defendant.



    Notice is hereby given that JOHN ROE, JANE ROE1 & JANE ROE2                            , (plaintiffs)
    (defendants) in the above-named case*, hereby appeal to the United States Court of Appeals for
    the 2ND            Circuit (from the final judgment) (from an order (describing it)) entered in this
                 4,13"
    action on the           day of (rk. 1(7,          , 20 20 .
                                                              /5/
                                                               JANE ROE2


                                                             Attorney for
                                                             Address:



[Note to inmatefilers: Ifyou are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) andfile that
declaration along with this Notice of Appeal.]




     *See Rule 3(c) for permissible ways of identifying appellants
                  Case 1:20-cv-04012-LLS Document 14 Filed 08/09/20 Page 3 of 4




     Federal Rules of Appellate Procedure Form 1. Notice of Appeal to a Court of Appeals
     From a Judgment or Order of a District Court.




      United States District Court for the District of
      SOUTHERN DISTRICT OF NEW YORK

      File Number 20-CV-4012

JOHN ROE, JANE ROE1 & JANE )
                              Plaintiff       )
                  V.                          )               Notice of Appeal

CITY OF NEW YORK, CYRUS R )
 \   IALIO"%ff"     In   b)
                         IT      AI



           Defendant.     )


      Notice is hereby given that JOHN ROE, JANE ROE1 & JANE ROE2                             , (plaintiffs)
      (defendants) in the above-named case*, hereby appeal to the United States Court of Appeals for
      the 2ND             Circuit (from the final judgment) (from an order (describing it)) entered in this
      action on the°13 fi      day of     T1..           , 20 20 .
                                                                 IS/
                                                                  JOHN ROE

                                                               Attorney for
                                                               Address:



[Note to inmatefilers: Ifyou are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) andfile that
declaration along with this Notice of Appeal.]




      *See Rule 3(c) for permissible ways of identifying appellants
        Case 1:20-cv-04012-LLS Document 14 Filed 08/09/20 Page 4 of 4




 Federal Rules of Appellate Procedure Form!. Notice of Appeal to a Court of Appeals
 From a Judgment or Order of a District Court.




  United States District Court for the District of
  SOUTHERN DISTRICT OF NEW YORK
  File Number 20-CV-4012

JOHN ROE, JANE ROE1 & JANE )

          v.                                             Notice of Appeal

CITY OF NEW YORK, CYRUS R. )
                           )
           Defendant.


  Notice is hereby given that JOHN ROE, JANE ROE1 & JANE ROE2                           , (plaintiffs)
  (defendants) in the above-named case*, hereby appeal to the United States Court of Appeals for
  the 2ND           Circuit (from the final judgment) (from an order (describing it)) entered in this
  action on the 28       day of     (A 6./         , 20 20 .
                                                            IS/
                                                             JOHN ROE

                                                          Attorney for
                                                          Address:



[Note to inmatefilers: Ifyou are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) andfile that
declaration along with this Notice of Appeal.]




  *See Rule 3(c) for permissible ways of identifying appellants
